301 N.Y. 780 (1950)
Frederick Cook, Appellant,
v.
State of New York, Respondent. (Claim No. 29290.)
Marilyn Dudley, an Infant, by Ruby Dudley, Her Guardian ad Litem, Appellant,
v.
State of New York, Respondent. (Claim No. 29291.)
Court of Appeals of the State of New York.
Argued October 13, 1950.
Decided November 30, 1950
John E. Egan and Charles H. Gaffney for appellants.
Nathaniel L. Goldstein, Attorney-General (John R. Davison, Wendell P. Brown and Ronald E. Coleman of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgments of the Appellate Division reversed and those of the Court of Claims affirmed, with costs in this court and in the Appellate Division, upon the ground that the findings of the Court of Claims are in accord with the weight of the evidence. No opinion.